DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse of Invention I, Claims 1-8, in the reply filed on 08 June 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Publication No. 2006/0095081) in view of Park et al. (US Patent No. 6,128,534).
Regarding Claim 1, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024), comprising: a pulse generator for stimulation of a vagus nerve (Abstract, Paragraph 0024, 0033-0034); an interface configured to receive an indication of activity level (monitoring patient activity, Paragraph 0033, 0040); a control circuit coupled to the interface and the pulse generator (closed-loop therapy adjustments, Paragraph 0004, 0033-0034, 0040, 0036, 0047), the control circuit configured to determine a current level of activity and selects a configuration of pulse therapy for the generator depending on the determined activity level (Paragraph 0033-0034, 0040, 0036, 0047), wherein each of a plurality of activity levels corresponds to a different configuration of VNS therapy, with a different stimulation energy (Paragraph 0033-0034, 0040, 0036), and wherein the controller conducts a historical analysis of the current activity levels of the patient over a predetermined period of analysis (Paragraph 0033-0034, 0040). Zhou et al. does not specifically disclose wherein the control circuit is configured to determine a class of a current level of activity among a plurality of classes of activity and selects a configuration of therapy for the generator depending on the determined class of activity; wherein the control circuit is further configured to dynamically change the thresholds of activity that define the plurality of classes of activity and to conduct a historical analysis of successive current activity levels over an analysis period.  Park et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract), and a control circuit configured to determine a class of a current level of activity among a plurality of classes of activity (Col. 7, Lines 24-50), each of the plurality of classes having thresholds of the level of activity within the class (Col. 7, Lines 24-50), and selects a configuration of 
Regarding Claims 2-3, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024) wherein the controller creates a histogram of sensed activity and other data (Paragraph 0040), but does not disclose wherein the control circuit is further configured to prepare a histogram of the historical analysis and define the thresholds of the activity classes depending on an outcome of the historical analysis and the histogram, or wherein the control circuit is further configured to re-partition the calculated histogram into the plurality of classes of activity based on recent history to generate the thresholds.  Park et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract), and a control circuit configured to determine a class of a current level of activity among a plurality of classes of activity (Col. 7, Lines 24-50), each of the plurality of classes having thresholds of the level of activity within the class (Col. 7, Lines 24-50), wherein the control circuit is further configured to prepare a histogram of the historical analysis (levels of activity and active/rest activity, Col. 7, Lines 34-67, Col. 9, Lines 1-35, histograms of Figs. 2, 3, and 7) and define the thresholds of the activity classes depending on an outcome of the historical analysis and the histogram (levels of activity and active/rest activity, Col. 7, Lines 34-67, Col. 9, Lines 1-35, histograms of Figs. 2, 3, and 7 with partitions) wherein the control circuit is further configured to re-partition the calculated histogram into the plurality of classes of activity based on recent history (Col. 8, Lines 1-45, Col. 7, Lines 24-50, Col. 9, Lines 35-54) to generate the thresholds (dynamically recalibrating the rate bins based on historical activity data, Col. 8, Lines 1-45, Col. 7, Lines 24-50, Col. 9, Lines 35-54).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit to prepare a histogram of the historical analysis and define the thresholds of the activity classes depending on an outcome of the historical analysis and the histogram, and to re-partition the calculated histogram into the plurality of classes of activity based on recent history to generate the thresholds, as taught by Park et al., in the active implantable medical device disclosed by Zhou et al., in order to more specifically and narrowly adjust the stimulation therapy parameters based on the activity data in order to prevent overstimulation and/or understimulation for maximum therapeutic benefits depending on the particular patient and the patient's sensed activities over time, as also taught by Park et al. (Abstract, Col. 1, Lines 19-50, Col. 2, Lines 55-67).
Regarding Claims 6-8, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024) wherein the controller creates a histogram of sensed activity and other data (Paragraph 0040) and wherein the control circuit determines minimum value and maximum values of activity levels (Paragraph 0033-0034, 0040), but does not specifically disclose wherein the control circuit is further configured to determine a minimum value and a maximum value of said activity levels sampled during the analysis period and partition the histogram between said minimum and maximum values, wherein the control circuit is further configured to determine a nominal value of rest and a nominal value of effort according to said activity levels sampled during the analysis period, and wherein the control circuit is further configured to partition the histogram between the determined nominal rest and effort values, or wherein the nominal rest value and the nominal effort value are defined based on a predetermined percentage of a cumulative sum of the sampled levels of all classes. Park et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract), and a control circuit configured to determine a class of a current level of activity among a plurality of classes of activity (Col. 7, Lines 24-50), each of the plurality of classes having thresholds of the level of activity within the class (Col. 7, Lines 24-50), and selects a configuration of therapy for the generator depending on the determined class of activity (Col. 3, Lines 4-40, Col. 1, Lines 19-50); wherein the control circuit is further configured to determine a minimum value and a maximum value of said activity levels sampled during the analysis period (minimum and maximum activity levels partitioned based on active/rest periods, Col. 8, Lines 1-45, Col. 7, Lines 24-50, Col. 9, Lines 35-54) and partition the histogram between said minimum and maximum values (levels of activity and active/rest activity, Col. 7, Lines 34-67, Col. 9, Lines 1-35, histograms of Figs. 2, 3, and 7), wherein the control circuit is further configured to determine a nominal value of rest and a nominal value of effort according to said activity levels sampled during the analysis period (levels of activity and active/rest activity, Col. 7, Lines 34-67, Col.. 9, Lines 1-35, histograms of Figs. 2, 3, and 7), and wherein the control circuit is further configured to partition the histogram between the determined nominal rest and effort values (minimum and maximum activity levels partitioned based on active/rest periods, Col. 8, Lines 1-45, Col. 7, Lines 24-50, Col. 9, Lines 35-54), or wherein the nominal rest value and the nominal effort value are defined based on a predetermined percentage of a cumulative sum of the sampled levels of all classes (variations in day/night and rest/active states of the patient are divided based on predetermined percentage distributions according to the histogram data, Col. 7, Lines 34-67, Col. 9, Lines 1-35, histograms of Figs. 2, 3, and 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit to determine a minimum value and a maximum value of said activity levels sampled during the analysis period and partition the histogram between said minimum and maximum values, to determine a nominal value of rest and a nominal value of effort according to said activity levels sampled during the analysis period, to partition the histogram between the determined nominal rest and effort values, and wherein the nominal rest value and the nominal effort value are defined based on a predetermined percentage of a cumulative sum of the sampled levels of all classes, as taught by Park et al., in the active implantable medical device disclosed by Zhou et al., in order to adjust the activity levels within the partitions to encompass a greater plurality of defined activity values/ranges for different therapy parameters, in order to have a continually running/adjusting optimal stimulation therapy strategy, thereby specifically and narrowly adjusting the stimulation therapy parameters based on the activity data in order to prevent overstimulation and/or understimulation for maximum therapeutic benefits depending on the particular patient and the patient's sensed activities over time, as also taught by Park et al. (Abstract, Col. 1, Lines 19-50, Col. 2, Lines 55-67).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Park et al., further in view of Frisch et al. (US Patent No. 5,793,642)
Regarding Claims 4-5, Park et al. teaches defining the limits between successive classes (levels of activity and active/rest activity, Col. 7, Lines 34-67, Col. 9, Lines 1-35), but neither Zhou et al. nor Park et al. specifically discloses wherein the re- partitioning of the histogram comprises defining limits between successive activity classes so that a cumulative sum of sampled activity levels in each class is a predetermined fraction of a cumulative sum of sampled activity levels of all classes, or wherein said predetermined fraction is a fraction identical for all classes.  Frisch et al. teaches a method of processing/analyzing data sets comprising partitioning histogram data (Abstract, Claim 1, 5, 14, 17, Col. 6, Line 64-Col. 7, Line 35) comprising defining limits between bins such that a cumulative sum of bin data in each class is a predetermined fraction of a cumulative sum (Col. 6, Line 64-Col. 7, Line 35), wherein the fraction is identical for the bins (Col. 6, Line 64-Col. 7, Line 35). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partition the histogram to define limits between bins such that a cumulative sum of bin data in each class is a predetermined fraction of a cumulative sum, wherein the fraction is identical for the bins, as taught by Frisch et al., in the active implantable medical device disclosed by Zhou et al. and Park et al. in combination, in order to allow for the data to be compact and/or easily manipulated, as also taught by Frisch et al. (Col. 7, Lines 5-10), and further since it is known in the art to partition histograms based on optimal divides between sampled elements (for example, as taught by Park et al., Col. 7, Lines 34-67, Col. 9, Lines 1-35) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Westlund et al. (US Patent No. 7,801,603) discloses a system and method of optimizing vagal nerve stimulation therapy based on patient activity data (Abstract, Col. 1, Lines 40-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                   

/Eric D. Bertram/Primary Examiner, Art Unit 3792